Case 2:19-cv-02630-JDT-cgc Document 1 Filed 09/18/19 Page 1 of 4

PagelD 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TENNESSEE

 

 

 

 

WESTERN DIVISION
LHKkY CAshard4 t'/pown oe
Aa shat des , sian gg DU
f SeS 9 TT
(Enter above the full name of the plaintiff oe CS
or plaintiffs in this action.) sages o +
go = q
VS. 7 A 2 S eS iT]
CRiminal -mpp Homicide Bureau & 0
Nu sti ce .
CE TER.

 

(Enter above the full name of the defendant
or defendants in this action.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS UNDER 42 US.C., §1983

L Previous Lawsuits .
A. Have you begun other lawsuits in state or federal court dealing with the same ‘oY

B.

involved in this action or otherwise relating to your imprisonment? Yes () No ¢

If your answer to A is yes, describe each lawsuit i in the space below. (If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper, using

the same outline.)

1. Parties to this previous lawsuit
Plaintiffs: _L#eey 2. UIborw

Defendants: Sgt &. BYRd , R. Adams MED Homicide

 

Court (if federal court, name the district; if state court, name the county):
=, County

Docket Number: _£/7-70949297

4. Name of judge to whom case was assigned: CAR:S  CRAP4
va (for example: Was the case dismissed? Was it appealed? Is it still

ding?)
S #/ / { Le Ew di’ 4G
Approximate date of filing lawsuit: v CLlo [/9

SAU Going
V J

“

6.
-7. . Approximate date of disposition:

-l- Revised 4/18/08
ID2
Case 2:19-cv-02630-JDT-cgc Document1 Filed 09/18/19 Page 2of4 Page

AY
A

Il. Place of Present Confinement: . Aol Pp op iH. &
A. Is there a prisoner grievance procedure in the institution?
Yes Ww No ()

 

C. If your answer is Yes:
1. What steps did you take?

 

2. What was the result?

D. If your answer is No, explain why not: fecnseé had A Athrcrés pot Tr Thouy ht
WAS Gore werk wilh phat wot helpicg me) Plus in constantly bescley Ist ked datas

III. Parties
(In item A below, place your name in the first blank and place your present address in the

second blank. Do the same for additional plaintiffs, if any.)
A. Name of Plaintiff LHERY b uAlboka * 13/0 76 99

Address, 957 Holmes Rd. Meri. TN, 3F Hb

(In item B below, place the full name of the defendant in the first blank, his official
position in the second blank, and his and his place of employment in the third blank.

 

 

 

B. Defendant _, RY¥Rd PRosEcuty R is employed as

 

at___d/ Leplar
©. Additional Defendants: 2 Adame | 1 PD Homicide Ry Renr

 

 

 

IV. Statement of Claim

dover Y/joyjg

Llaccéd Wide ReessT
4 — » oO

 

 
Case 2:19-cv-02630-JDT-cgc Document 1 Filed 09/18/19 Page 3of4 PagelD 3

 
Case 2:19-cv-02630-JDT-cgc Document1 Filed 09/18/19 Page4of4 PagelD4

 

V. Relief
State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

(Cactiita tabiocs,) eaearte ( Hess - Dine fod

 

 

LM AW bY ao? dail constantly ae

 

 

VI. ‘Jury Demand
I would like to have my case tried by a jury. Yes () No wy

I (We) hereby certify under penalty of perjury that -he above complaint is true to the best of our
information, knowledge, and belief.
Signed this /7 day of duly .20_19

 

“Lag,
tA

(Signature of Plaintiff/Plaintiffs)

-3- Revised 4/18/08
